DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 and 18-21 are pending and will be examined in the U.S. National phase application.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		a plurality of guide holes that extends from the inner circumferential surface of the frame support to the outer circumferential surface of the frame support (Claim 1, lines 12-14), and 
		a second supply passage formed between the first bearing and the outer circumferential surface of the rotational shaft (Claim 14, lines 17 and 18).  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objection
A claim is objected to because of the following informality:  
		“the plurality of guide holes comprises:” (Claim 14, line 20) should be ‘the plurality of guide holes comprise: [[
	Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	SCROLL COMPRESSOR HAVING SHAFT FRAME SUPPORT INCLUDING GUIDE HOLES TO FLOW OIL FOR BEARING LUBRICATION 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 13-16, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Reference to Claim 1 and claims dependent thereon
	The phrase “a plurality of guide holes that extends from the inner circumferential surface of the frame support to the outer circumferential surface of the frame support” (Claim 1, lines 12-14) is not supported by the specification.  In contrast, the specification shows a plurality of guide holes (146a, 146b, Figs. 3 and 5) that extend from the first not the inner circumferential surface (143a) of the frame support (143) and the second recess part (145b) is not the outer circumferential surface (143b) of the frame support (143).  

In Reference to Claim 14 and claims dependent thereon
	The phrase “a second supply passage formed between the first bearing and the outer circumferential surface of the rotational shaft” (Claim 14, lines 17 and 18) is not described as such in the specification.  In contrast, the specification shows that a second supply passage (147b, Fig. 6) is depicted as the space formed within the second recess part (145b, i.e., thus, passage 147b is not a separate passage as claimed) and there is no other passage formed between the first bearing (181) and the outer circumferential surface (143b, Fig. 3) of the rotational shaft (143) as seen in Fig. 5 (i.e. first bearing 181 has a direct contact relationship with the outer circumferential surface of the first frame support (143, Fig. 5) so there cannot be a passage formed between first bearing 181 and the outer circumferential surface of the first frame support (143)).

In Reference to Claim 21
	The phrase “a plurality of guide holes that extends from the inner circumferential surface of the frame support to the outer circumferential surface of the frame support” (Claim 1, lines 14-16) in combination with the limitation “a first guide hole that communicates with a lower side of the second recess” and “a second guide hole that not supported by the specification.  In contrast, the specification shows a plurality of guide holes (146a, 146b, Figs. 3 and 5) that extend from the first recess part (145a) to the second recess part (145b) of the frame support (143).  The first recess part (145a) is not the inner circumferential surface (143a) of the frame support (143) and the second recess part (145b) is not the outer circumferential surface (143b) of the frame support (143).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 13, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “a main frame that supports an outer circumferential surface of the rotational shaft” (Claim 1, line 3) in combination with the phrase “and an outer circumferential surface forming an outer surface of the rotational shaft” (Claim 1, lines 10 and 11) in further combination with the phase “a second recess formed in the outer circumferential surface of the frame support” (Claim 1, lines 16 and 17) makes the claim of the frame support as is recited in lines 16 and 17.  
	The phrase “a plurality of guide holes that extends from the inner circumferential surface of the frame support to the outer circumferential surface of the frame support” (Claim 1, lines 12-14) and the phrase “wherein the plurality of guide holes extends from the first recess to the second recess” (Claim 1, lines 17 and 18) makes the claim indefinite in that it not understood how the plurality of guide holes can extend from the first recess to the second recess at the same time when the claim previously recites that the plurality of guide holes extend from the inner circumferential surface of the frame support to the outer circumferential surface of the frame support.    	

In Regard to Claim 21
	The phrase “a first guide hole that communicates with a lower side of the second recess” (Claim 21, lines 18 and 19) and the phrase “a second guide hole that communicates with an upper side of the second recess” (Claim 21, lines 20 and 21) in further combination with the previous phrase “a plurality of guide holes that extends from the inner circumferential surface of the frame support to the outer circumferential surface of the frame support” (Claim 21, lines 14 and 15) makes the claim indefinite in that it is not understood how the guide holes communicate with the second recess and at the same time also extend from the inner circumferential surface of the frame support to the outer circumferential surface of the frame support as is recited in Claim 21.  In 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 14, and 19-22 are rejected, as best understood relative to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art (AAPA) in view of JPS6429685A (Kimura et al.; published on January 31, 1989) (KIMURA).   
	The letter reference characters used in the citations of the rejections below are associated with the Examiner’s ANNOTATED REPLACEMENT SHEET Fig. 7A also illustrated below.  
	


		A scroll compressor (¶ 0082, lines 4 and 5, REPLACEMENT SHEET RELATED ART Fig. 7A), comprising: 
			a rotational shaft (A) in which an oil passage (OP) is formed; 
			a main frame (B) that supports an outer circumferential surface (M) of the rotational shaft (A); 
			a first scroll (C) supported by the main frame (B) and performing an orbiting movement by rotation of the rotational shaft (A); 
			a first bearing (D) provided between the main frame (B) and the rotational shaft (A); and 
			a second bearing (E) provided between the first scroll (C) and the rotational shaft (A), wherein the rotational shaft (A) comprises: 
				a frame support (F) having an inner circumferential surface (H) into which a boss (G) of the first scroll (C) is inserted, and an outer circumferential surface (at P and which is part of the structure forming a base for frame support F) forming an outer surface of the rotational shaft (A, and P and M are the same outer circumferential surface and P and M are radially outer surfaces relative to inner surface H); and 
				a plurality of guide holes (I, J) that extends from the inner circumferential surface (H) of the frame support (F) to the outer circumferential surface (the space of the guide holes I and J radially extend out past outer surface K to outer circumference P in second recess L which is at the inner surface of second bearing D) of the frame support (F), the plurality of guide holes (I, J) being configured to guide a 
			a first guide hole (I) that communicates with a lower side of the second recess (lower side of L toward the bottom of Examiner’s ANNOTATED RELATED ART Fig. 7A); and 
			a second guide hole (J) that communicates with an upper side of the second recess (upper side of L, and second guide hole J is located axially above the first guide hole I as shown in Examiner’s ANNOTATED RELATED ART Fig. 7A).
AAPA does not teach a first recess formed in the inner circumferential surface of the frame support.  KIMURA teaches a scroll compressor (title, English Abstract, Figs. 1-4) that includes a frame support (structure crossed by the lead line of reference numeral 2c in Fig. 1) of shaft 6 (the axial recess is located to the left of the end of the lead line associated with reference numeral 6i in Fig. 1) formed on the inner circumferential surface of the frame support (structure crossed by the lead line of reference numeral 2c in Fig. 1) of shaft 6.  Oil hole 6i as also shown in Fig. 1 communicates with this inner first recess.
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a first recess on the inner circumferential surface of the frame support of the shaft as taught by KIMURA and incorporate such a recess feature into the frame support of AAPA’s scroll compressor 

    PNG
    media_image1.png
    629
    684
    media_image1.png
    Greyscale

Examiner’s ANNOTATED RELATED ART Fig. 7A of the Specification

	In reference to Claims 3 and 4, AAPA further teaches that the scroll compressor further comprises a jaw (a stepped portion structure of L at the end of the arrowed lead line of L) that forms an end of the second recess (L, Claim 3).  While AAPA does not 
	It would be obvious to the PHOSITA before the effective filing date to implement a stepped portion in the second recess at the upper end of the second recess and further incorporate this kind of feature in to AAPA’s scroll compressor for at least the benefit of providing a particular metered amount of flow of oil at the second recess dependent on the bearing and other lubrication requirements of the scroll compressor for a given application of need of the scroll compressor.    
	In reference to Claim 5, AAPA also teaches that the scroll compressor further comprising a first supply passage formed between the inner circumferential surface (H) and the second bearing (E), the first supply passage (at N) being configured to guide the flow of oil).   
AAPA does not teach a first recess formed in the inner circumferential surface of the frame support.  KIMURA teaches a scroll compressor (title, English Abstract, Figs. 1-4) that includes a frame support (structure crossed by the lead line of reference numeral 2c in Fig. 1) of shaft 6 (the axial recess is located to the left of the end of the lead line associated with reference numeral 6i in Fig. 1) formed on the inner circumferential surface of the frame support (structure crossed by the lead line of reference numeral 2c 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first recess and a first supply passage as an further incorporate this arrangement into the scroll compressor of AAPA so that the first supply passage is between the first recess and the second bearing for the benefit of having a robust flow arrangement that ensures an appropriate amount of oil to flow to the main and oscillating bearings during operation of the scroll compressor as expressly described by KIMURA (English Abstract, lines 1 and 2).  
	In reference to Claim 6, AAPA further teaches that the scroll compressor further comprises a second supply passage (the space outbound from surface K where oil flows as shown by the flow directional arrow, RELATED ART Fig. 7) formed between the second recess (L defined at surface K) and the first bearing (D), the second supply passage being configured to guide the flow of oil (as shown by the flow directional arrow, RELATED ART Fig. 7).
	In reference to Claim 7, AAPA also teaches that the first supply passage (N, Examiner’s ANNOTATED RELATED ART Fig. 7A) and the second supply passage (O) communicate with each other via the plurality of guide holes (I, J), and the first supply passage (N) transfers oil discharged from the oil passage (OP) of the rotational shaft (A) to the second supply passage (O).  
	In reference to Claim 8, AAPA further teaches that the first scroll (C, Examiner’s ANNOTATED RELATED ART Fig. 7A) comprises a first end plate (at the end of the arrowhead associated with reference character “C”), and wherein the boss (G) extends 
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a scroll compressor constructed with a first wrap that extends upward from the first end plate an incorporate this feature into AAPA’s scroll compressor for the benefit of having a scroll compressor that operates to compress fluid and while also ensuring an appropriate amount of oil flow to flow to the main and oscillating bearings during operation of the scroll compressor as expressly described by KIMURA (English Abstract, lines 1 and 2).  
	In reference to Claim 9, AAPA also teaches that the second bearing (E, Examiner’s ANNOTATED RELATED ART Fig. 7A) is provided on an outer circumferential surface of the boss (G).  
	In reference to Claim 10, AAPA further teaches that the first bearing (D, Examiner’s ANNOTATED RELATED ART Fig. 7A) is provided on the outer circumferential surface (M, Examiner’s ANNOTATED RELATED ART Fig. 7A) of the rotational shaft (A).    
	In reference to Claim 14, AAPA teaches:  
		A scroll compressor (¶ 0082, lines 4 and 5, REPLACEMENT SHEET RELATED ART Fig. 7A), comprising: 

			a main frame (B) that supports a frame support (F) of the rotational shaft (A), wherein the frame support (F) comprises and a second recess (at K formed in P) formed in the outer circumferential surface of the rotational shaft (A); 
			a first scroll (C) supported by the main frame (B), performing an orbiting movement by rotation of the rotational shaft (A), and comprising a first end plate (at the end of the arrowhead of C) and a boss (G) that extends 6Serial No. 16/330,855Docket No. HI-1464Reply to Office Action of downward from the first end plate (at the end of the arrowhead of C); 
			a first bearing (D) provided between the main frame (B) and the outer circumferential surface (M, P) of the rotational shaft (D); 
			a second bearing (E) provided between the boss (G) of the first scroll (C) and the inner circumferential surface (H) of the rotational shaft (A); 
			a first supply passage (O) formed between the second bearing (E) and the inner circumferential surface (H) of the rotational shaft (A); 
			a second supply passage (N) formed between the first bearing (D) and the outer circumferential surface (M, P) of the rotational shaft (A); and 
			a plurality of guide holes (I, J) formed in the rotational shaft (A) and connecting the first supply passage (O) to the second supply passage (N), wherein the plurality of guide holes (I, J) comprises: 
			a first guide hole (I) that communicates with a lower side of the second recess (at K formed in P); and 

AAPA does not teach a first recess formed in the inner circumferential surface of the rotational shaft.  KIMURA teaches a scroll compressor (title, English Abstract, Figs. 1-4) that includes a frame support (structure crossed by the lead line of reference numeral 2c in Fig. 1) of shaft 6 (the axial recess is located to the left of the end of the lead line associated with reference numeral 6i in Fig. 1) formed on the inner circumferential surface of the frame support (structure crossed by the lead line of reference numeral 2c in Fig. 1) of shaft 6.  Oil hole 6i as also shown in Fig. 1 communicates with this inner first recess.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first recess on the inner circumferential surface of the rotational shaft as taught by KIMURA and incorporate such a recess feature into the frame support of AAPA’s scroll compressor for the benefit of ensuring an appropriate amount of oil flow to flow to the main and oscillating bearings during operation of the scroll compressor as expressly described by KIMURA (English Abstract, lines 1 and 2).  
	In reference to Claim 19, AAPA further teaches that the plurality of guide holes extend to the second recess.  AAPA does not teach a first recess.  KIMURA teaches a scroll compressor (title, English Abstract, Figs. 1-4) that includes a frame support (structure crossed by the lead line of reference numeral 2c in Fig. 1) of shaft 6 (this first axial recess is located to the left of the end of the lead line associated with reference numeral 6i in Fig. 1) formed on the inner circumferential surface of the frame support 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first recess of the frame support of the shaft as taught by KIMURA so that the plurality of guide holes extends from the first recess the second recess and incorporate such a feature into the frame support of modified scroll compressor of AAPA and KIMURA for the benefit of ensuring an appropriate amount of oil flow to flow between the recesses to the main and oscillating bearings during operation of the scroll compressor as expressly described by KIMURA (English Abstract, lines 1 and 2).  
	In reference to Claim 20, AAPA also teaches that the scroll compressor further comprises a jaw (a stepped portion structure of L at the end of the arrowed lead line of reference character L) that extends from the second recess (L) in an outwardly radial direction and connected to the outer circumferential surface (P) of the rotational shaft (A).  
	In reference to Claim 21, AAPA teaches:  
		A scroll compressor (¶ 0082, lines 4 and 5, REPLACEMENT SHEET RELATED ART Fig. 7A), comprising: 
			a rotational shaft (A) in which an oil passage (OP) is formed; 
			a main frame (B) that supports an outer circumferential surface (M, P) of the rotational shaft (D); 
			a first scroll (C) supported by the main frame (B) and performing an orbiting movement by rotation of the rotational shaft (D); 

			a second supply passage (O) formed between the first scroll (C) and the rotational shaft (D), wherein the rotational shaft (D) comprises: 
			a frame support (F) having an inner circumferential surface (H) into which a boss (G) of the first scroll (C) is inserted, and an outer circumferential surface forming an outer surface of the rotational shaft (M, P), wherein a second recess (L) formed in the outer circumferential surface (M, P); and 
			a plurality of guide holes (I, J) that extends from the inner circumferential surface (H) of the frame support (F) to the outer circumferential surface (M, P) of the frame support (F), the plurality Reply to Office Action of of guide holes (I, J) being configured to guide a flow of oil from the second supply passage (O) to the first supply passage (N), wherein the plurality of guide holes (I, J) comprises: 
				a first guide hole (I) that communicates with a lower side of the second recess (of L); and 
				a second guide hole (J) that communicates with an upper side of the second recess (of L).  
AAPA does not teach a first recess formed in the inner circumferential surface of the frame support.  KIMURA teaches a scroll compressor (title, English Abstract, Figs. 1-4) that includes a frame support (structure crossed by the lead line of reference numeral 2c in Fig. 1) of shaft 6 (the axial recess is located to the left of the end of the lead line associated with reference numeral 6i in Fig. 1) formed on the inner circumferential surface of the frame support (structure crossed by the lead line of reference numeral 2c 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first recess on the inner circumferential surface of the frame support of the rotational shaft as taught by KIMURA and incorporate such a recess feature into the frame support of AAPA’s scroll compressor for the benefit of ensuring an appropriate amount of oil flow to flow to the main and oscillating bearings during operation of the scroll compressor as expressly described by KIMURA (English Abstract, lines 1 and 2).  
	In reference to Claim 22, AAPA further teaches a central portion of the frame support (a center of F in along a radial direction along boss G, Examiner’s ANNOTATED RELATED ART Fig. 7A) and a central portion of the boss (G) of the first scroll (C) are eccentric (they are both eccentric because boss G is not concentric in shaft A and the frame support (F) of shaft A is also not concentric with shaft A) so that the first scroll (C) performs the orbiting movement by rotation of the rotational shaft (A).  As this is a similar offset arrangement of scroll compressor structures as shown in Fig. 1 when compared with RELATED ART Fig. 7, by analogy, the RELATED ART Fig. 7’s arrangement of scroll compressor structures would also be eccentric.  


Claims 13, 15-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and KIMURA, and further in view of US2013/0078131 (Ahn et. al.; published on March 28, 2013) (AHN).
In reference to Claim 13, AAPA and KIMURA do not teach a decompression pin.  AHN teaches a scroll compressor (title, Abstract, Figs. 1-17) that includes a decompression pin (pin member 2, ¶ 0028, Fig. 1).  AHN further teaches:
		the first end plate (crossed by the lead line of 1c, Fig. 1) of the first scroll (orbiting scroll 3, ¶ 0027, line 6) comprises:
	a pin insertion portion in which a decompression pin (2) is installed; and 
	a communication hole (1 h) formed on a bottom surface of the first end plate, the communication hole being configured to guide oil to the pin insertion portion.
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a decompression pin along with features associated therewith as taught by AHN and incorporate such an arrangement into the modified scroll compressor of AAPA and KIMURA for the benefit of having improved control over the pressure and an amount of oil supplied into the suction chamber as expressly described by AHN (¶ 0028, last three (3) lines and ¶ 0029).
	In reference to Claim 15, AAPA and KIMURA further teach that the main frame comprises: 7Serial No. 16/330,855Docket No. HI-1464 Reply to Office Action of 
		a frame inner wall (crossed by the arrowed lead line of C of AAPA) having a shaft insertion portion (A is inserted through the opening in B which is a shaft insertion 
AAPA and KIMURA do not explicitly teach a frame outer wall having an annular shape and the frame inner wall being disposed inside of the frame outer wall.  AHN teaches a scroll compressor (title, Abstract, Figs. 1-17) that includes a frame outer wall (of crossed by the lead line of reference numeral 11 of main frame 11, ¶ 0035, line 2, Figs. 3 and 5) having an annular shape (Figs. 6 and 10 show a circular scroll compressor that has an annular frame) and the frame inner wall (structure to the left of the end of the lead line of reference numeral 113) being disposed inside of the frame outer wall (Fig. 3).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize teach a frame outer wall having an annular shape and the frame inner wall being disposed inside of the frame outer wall as taught by ANH and incorporate the features of the modified scroll compressor of AAPA and KIMURA for the benefit of having a more complete scroll compressor device that is able to support both the orbiting scroll and a drive motor for a robust scroll compressor construction to effectively compress a fluid as expressly described by AHN (¶ 0034, lines 8-11 and ¶ 0022).   
	In reference to Claim 16, AAPA and KIMURA teach that the frame support (B of AAPA) comprises a bearing insertion portion (Q) into which the boss (G) and the second bearing (E) are inserted, and the inner circumferential surface (H) of the rotational shaft (D) extends downward from the bearing insertion portion (as seen in 
	In reference to Claim 23, AAPA and KIMURA do not teach an Oldham ring.   AHN teaches a scroll compressor (title, Abstract, Figs. 1-17) that includes an oldham ring (Oldham ring 33, ¶ 0040, lines 6 and 7) provided between the first end plate (disc portion 321, ¶ 0037, line 5) of the first scroll (orbiting scroll 32, ¶ 0040, line 4) and an upper surface of the main frame (mail frame 11, ¶ 0040, line 6).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the Oldham ring teaching of AHN and incorporate such a feature into the modified scroll compressor of AAPA and KIMURA for the benefit of maintaining the fixed and orbiting scrolls in a predetermined set angular relation during operation of the scroll compressor as is understood in the scroll compressor art (for example, see ¶ 0062, least three (3) lines of KANE (US2010/0254835)).

Response to Arguments
Applicants’ claim amendments and arguments filed in the reply filed on January 26, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings, and
 			(ii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicants’ arguments with respect to Claims 1, 14, and 21, have been considered but are moot because the new ground of rejection based on a combination of references does not rely on the single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Nonetheless Applicants’ assertions that AAPA and/or NAKAMURA (US4623306) under 35 U.S.C. 102 do not teach a first recess of the shaft frame support is persuasive (pp. 14-17 of Applicants’ reply).  In response, these former 35 U.S.C. 102 rejections are withdrawn by the Examiner.  Upon further review and consideration, however, amended Claims 1, 14, and 21 are rejected based on AAPA and KIMURA (JPS6429685A) under 35 U.S.C. 103.  The RELATED ART Fig. 7 of the specification teaches a substantial portion of the limitations recited in amended Claims 1, 14, and 21 and KIMURA is then further applied to teach the first recess formed in the inner circumferential surface of the frame support/rotational shaft (i.e., the frame support 143 is a portion of the rotational shaft 140, Fig. 2).  The rejection of amended Claims 1, 14, and 21 are each fully cited and described above.    
Conclusion
KANE (US2010/0254835) is directed to a scroll device (title, Abstract, Figs. 1-10) and is provided as evidence as to what is common knowledge to a person having ordinary skill in the scroll compressor art at the time of the filing date of the instant application that one benefit of having an Oldham ring is to maintain the fixed and orbiting scrolls in a predetermined set angular relation during operation of the scroll compressor (¶ 0062, least three (3) lines of KANE, especially with regard to the recitation of an Oldham ring in dependent Claim 23).
	LEE (US20180231002) discloses a companion case of the Assignee having many of the features of the instant invention, however, the claims are directed to different features than the instant invention and is published after the filing date of the instant invention.  

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday February 18, 2021
/Mary Davis/Primary Examiner, Art Unit 3746